The State of




                             Fourth Court of Appeals
                                     San Antonio, Texas
                                         September 2, 2014

                                        No. 04-14-00210-CR

                                         Shanelle COOKS,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2008CR6210A
                         Honorable Maria Teresa Herr, Judge Presiding

                                           ORDER
        Appellant’s court-appointed attorney has filed a brief and motion to withdraw pursuant to
Anders v. California, 386 U.S. 738 (1967), in which he asserts there are no meritorious issues to
raise on appeal. Counsel certifies he has served copies of the brief and motion on appellant has
informed appellant of her right to review the record and file her own brief, and has explained to
appellant the procedure for obtaining the record and provided her a form for same. See Kelly v.
State, No. PD-0702-13, 2014 WL 2865901 (Tex. Crim. App. June 25, 2014); Nichols v. State,
954 S.W.2d 83 (Tex. App.—San Antonio 1997, no writ); Bruns v. State, 924 S.W.2d 176, 177
n.1 (Tex. App.—San Antonio 1996, no writ).

         If appellant desires to file a pro se brief, we order that she do so on or before October
17, 2014. The State has filed a notice waiving its right to file a brief in this case unless appellant
files a pro se brief. If appellant files a timely pro se brief, the State may file a responsive brief no
later than thirty days after appellant’s pro se brief is filed in this court.

        We further order the motion to withdraw filed by appellant’s counsel held in abeyance
pending further order of the court. See Penson v. Ohio, 488 U.S. 75, 80-82 (1988) (holding that
motion to withdraw should not be ruled on before appellate court independently reviews record
to determine whether counsel’s evaluation that appeal is frivolous is sound); Schulman v. State,
252 S.W.3d 403, 410-11 (Tex. Crim. App. 2008) (same).

       We further order the clerk of this court to serve a copy of this order on appellant and all
counsel.
                                              _________________________________
                                              Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of September, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court